[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT           FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 11-16139                   JUNE 5, 2012
                           Non-Argument Calendar               JOHN LEY
                         ________________________               CLERK

                   D.C. Docket No. 1:95-cr-00451-KMM-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                    versus

ANTHONY RUTHERFORD,

                                                           Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                                (June 5, 2012)

Before HULL, WILSON and MARTIN, Circuit Judges.

PER CURIAM:

     Anthony Rutherford, a federal prisoner proceeding pro se, challenges the
district court’s denial of his 18 U.S.C. § 3582(c)(2) motion to modify his term of

imprisonment based on Amendment 750 to the United States Sentencing

Guidelines. Amendment 750 lowered the crack cocaine base offense levels in §

2D1.1. The Amendment became retroactive on November 1, 2011. U.S.

SENTENCING GUIDELINES MANUAL § 1B1.10(c) (2011). Because Rutherford was

sentenced for committing offenses involving crack cocaine, he argues that he

should be resentenced so that he may benefit from Amendment 750. After review,

we affirm the district court.

      In 1995, a jury convicted Rutherford of conspiracy to possess with the intent

to distribute cocaine, in violation of 21 U.S.C. § 846 (Count 1); possession with

intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1) (Count 2); and

distribution of cocaine, in violation of 21 U.S.C. § 841(a)(1) (Count 3). Because

he had at least two prior felony controlled-substance convictions, Rutherford was

sentenced under the career offender guideline § 4B1.1.

      A district court is not authorized to grant a sentence reduction pursuant to §

3582(c)(2) “where a retroactively applicable guideline amendment reduces a

defendant’s base offense level, but does not alter the sentencing range upon which

his or her sentence was based . . . .” United States v. Moore, 541 F.3d 1323, 1330

(11th Cir. 2008).

                                          2
      The district court did not have authority to reduce Rutherford’s sentence

because Amendment 750 did not alter the sentencing range for career offenders.

Amendment 750 only changed the base offense levels in § 2D1.1. Although

Amendment 750 would have reduced Rutherford’s adjusted offense level under

§ 2D1.1 by six levels, the district court sentenced him as a career offender,

pursuant to § 4B1.1. Accordingly, the changes enacted in Amendment 750 have

no effect on Rutherford’s applicable sentencing range, and he cannot obtain relief

from a motion filed pursuant to 18 U.S.C. § 3582(c)(2).

      AFFIRMED.




                                          3